Citation Nr: 9927621	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-31 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1970 with two tours of duty in Vietnam from July 1967 to 
July 1968 and July 1969 to July 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

In July 1999, the veteran had a hearing at the Central Office 
in Washington, D.C., before the below signing Board member.  
At that hearing the veteran submitted additional evidence and 
waived RO consideration of such documents.  38 C.F.R. 
§ 20.1304 (1998).  

FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The claim for service connection for PTSD is plausible.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  The Board 
notes the aforenoted criteria for a well grounded claim have 
been satisfied.  The record contains a diagnosis of PTSD with 
stressors noted as military combat.  The veteran's testimony 
concerning exposure to stressors is presumed credible.  
Therefore, the veteran's claim for service connection for 
PTSD is well grounded with in the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  For reasons set forth below, the Board finds that 
further development in this matter is required.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and his appeal with respect to this issue is 
granted to that extent only.  

REMAND

At the hearing, the veteran testified that his stressors 
included exposure to enemy fire and attacks during his tour 
of duty in Vietnam while serving with the 409th Radio 
Research Detachment supporting the 11th Armored Calvary 
Division near Quang Loi, and at Long Giao at Phu Bai and Tan 
Ninh in 1970.  The service records show involvement in the 
TET counteroffensive, and Officers Logs show artillery fire 
at Quang Loi in April 1970.  However, the veteran stated that 
the most stressful of event of his tour occurred when his 
best friend was killed in a car wherein the veteran was a 
passenger while the veteran was stationed at Ft. Bragg in May 
1970.  This event has been verified in the record.  

The record reflects that in May 1994 the veteran was provided 
a private psychosocial assessment by a social worker.  The 
veteran related stressors consistent with those previously 
noted.  He was diagnosed as having Axis I-PTSD with an Axis 
IV diagnosis of stressors-military combat.  

However, the report of a VA examination dated in October 1997 
reflects a diagnosis of Axis-I alcohol dependence, current 
anxiety disorder secondary to substance abuse.  The examiner 
opined that the veteran's psychiatric impairment was 
secondary to alcoholism and that the veteran did not meet the 
criteria for PTSD.  The examiner stated that the only 
stressful event that he could draw from the veteran was a 
friend's death in a motor vehicular accident.  

Based on the variant diagnoses, the Board is of the view that 
another VA examination regarding the etiology of the 
veteran's psychiatric disability would be helpful in an 
equitable disposition of this matter.  

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§  4.125 & 4.126.  See 61 Fed.Reg. 52695-52702 (1996).  The 
Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen v. Brown, at 141-142.  

At the hearing, the veteran's representative requested an 
additional 60 days in order to submit the report of a private 
examiner who was scheduled to evaluate the veteran regarding 
his PTSD the day following the hearing.  The Board notes that 
such a time period as not expired, and the aforenoted 
examination report has not been associated with the veteran's 
claims file.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess recent 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
are not currently of record.  Of 
particular interest is the report of the 
examination which was scheduled to take 
place in July 1999 and was mentioned at 
the veteran's July 1999 hearing.   

2.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran by a board certified 
psychiatrist, if available, to determine 
the nature and extent of any current 
psychiatric disorder, including PTSD.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review, and the examiner 
should indicate this in the examination 
report.  All indicated studies should be 
performed, and the examination should be 
conducted in accordance with the 
provisions of DSM-IV.  The examiner must 
specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including the stressors, accountable for 
the disorder.  If PTSD is not found, it 
is requested that the examiner identify 
and explain the elements of the diagnosis 
accountable for any other psychiatric 
disorder found to be present.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
The RO should then undertake any other 
indicated development and readjudicate 
the issue on appeal with consideration of 
the aforenoted additional evidence.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).











